Citation Nr: 0522348	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to a rating in excess of 40 percent for 
cervical spondylosis.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1975 to November 1979 and from 
April 1984 to September 1989.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

On VA Form 9, received in July 2002, the veteran 
requested a hearing at the RO before a Member of the 
Board.  In September 2002, he had a hearing at the RO 
before a local Decision Review Officer.  

In April 2003, the veteran was scheduled for a video 
conference before a member of the Board; however, the 
following month, he expressed anger regarding that 
conference.  Consequently, in June 2003, the RO asked if 
he still desired a hearing before a member of the Board.  
He did not respond to that request.  In fact, on VA Form 
9, received by the RO in June 2005, he declined the offer 
of a Board hearing.  Accordingly, such a hearing will not 
be scheduled.

In June 2004, the veteran claimed entitlement to service 
connection for a peripheral nerve condition/neuralgia and 
for dental treatment.  Those claims have not been 
certified to the Board on appeal nor has either been 
developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over those claims and neither will be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  They are, however, referred 
to the RO for appropriate action.

REMAND

The veteran seeks entitlement to service connection for 
psychiatric disability; entitlement to a rating in excess 
of 40 percent for cervical spondylosis; and entitlement 
to a total rating due to unemployability caused by 
service-connected disabilities.  After reviewing the 
record, however, the Board finds that several other 
issues have been properly developed for appeal.

By a rating action in March 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The veteran disagreed with that decision, 
and in May 1998, a timely Notice of Disagreement (NOD) 
was received by the RO.  The RO issued a Statement of the 
Case (SOC), and in September 1998, the veteran submitted 
a statement, which when liberally construed, constituted 
a Substantive Appeal.  

By a rating action, dated in December 2002, the RO denied 
the veteran's claim of entitlement to a rating in excess 
of 30 percent for his service-connected psoriasis.  It 
also denied entitlement to a rating in excess of 
10 percent for his service-connected lateral meniscal 
cyst, right knee.  In a letter, dated January 3, 2003, 
the RO notified the veteran of those decisions.  Later 
that month, the veteran's NOD was received, and in April 
2003, he was issued an SOC with respect to the issues of 
increased ratings for psoriasis and right knee 
disability.  On January 9, 2004, the RO received a 
statement from the veteran.  When liberally construed, 
that statement constituted a timely Substantive Appeal.  
See 38 C.F.R. § 20.305 (2004).  Indeed, in a letter to 
the veteran, dated in June 2005, the RO acknowledged that 
a Substantive Appeal had been received with respect to 
those issues.  

By a rating action in June 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
the residuals of a gunshot wound of the left foot.  Later 
that month, the veteran submitted a timely NOD.  In 
November 2004, the RO issued the veteran an SOC; and in 
December 2004, the veteran submitted his Substantive 
Appeal.  

In light of the foregoing, the veteran has perfected 
appeals with respect to the following issues:  
Entitlement to service connection for hypertension and 
for the residuals of a gunshot wound of the left foot and 
entitlement to increased ratings for psoriasis and for 
right knee disability.  Therefore, the Board has 
jurisdiction over those issues and, along with the issues 
previously certified for appeal, they will be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2004).  

By a rating action in July 2002, the RO denied the 
veteran's claim of entitlement to service connection a 
left lung disorder.  The veteran disagreed with that 
decision; and later that month submitted VA Form 9, which 
when liberally construed, constitutes a timely NOD with 
respect to that decision.  However, the RO has not issued 
the veteran an SOC with respect to that decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

A further review of the record shows that during his 
second period of service, the veteran was on active duty 
with the Kentucky National Guard.  However, it does not 
appear that his complete medical records from that period 
have been associated with the claims folder.  In October 
2003 (VA Form 119), the veteran's National Guard unit 
reported that it did not have the veteran's medical 
records from his second period of active duty and that 
such records were transferred to St. Louis, Missouri, or 
to Frankfort, Kentucky.  

In November 2004, the National Personnel Records Center 
(NPRC) in St. Louis reported that following a thorough 
and extensive search, it did not have the veteran's 
records.  Therefore, the NPRC concluded that further 
efforts to locate them at the NPRC would be futile.  
However, no efforts have been made to locate the 
veteran's service medical records in Frankfort, Kentucky.  

The record shows that the veteran has been evaluated by 
the VA Vocational Rehabilitation and Education (VR&E) 
Service; however, his VR&E folder has not been associated 
with his claims file.

During the course of the appeal, the veteran applied for 
Social Security benefits.  His records from the Social 
Security Administration have not been associated with the 
claims folder.  

The veteran reports that from January 1980 to September 
1989, he was treated at Kings Daughters Hospital in 
Frankfort, Kentucky.  Such treatment reportedly included 
that rendered in March 1985 for a gunshot wound to the 
left foot.  In January 2004, the RO requested the 
veteran's treatment records from Kings Daughters 
Hospital; however, there is no evidence on file to show 
that the hospital ever responded to that request. 

In January 2005, the veteran submitted copies of records 
reflecting his treatment at Kings Daughters Hospital in 
March 1986.  Such records were negative for the treatment 
of residuals of a gunshot wound of the left foot.

In light of the foregoing, additional development of this 
case is warranted, prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions: 

1.  Issue an SOC concerning the claim 
of entitlement to service connection 
for a left lung disorder.  If the 
veteran completes his appeal by 
filing a timely substantive appeal on 
that issue, the claim be returned to 
the Board for further appellate 
action.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 
(2004). 

2.  Request the veteran's service 
medical records from his period of 
active duty with the Kentucky 
National Guard from April 1984 to 
September 1989.  Such requests should 
be addressed to the State Adjutant 
General in Frankfort, Kentucky.  Also 
request that the veteran provide any 
such records he may have in his 
possession.  Failure to respond or a 
negative reply to any request must be 
noted in writing and associated with 
the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).

3.  Associate the veteran's VR&E 
folder with his claims file.  Also 
request that the veteran provide any 
records from such folder that may 
have in his possession.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Request the veteran's records 
from the Social Security 
Administration.  Such records should 
include, but are not limited to, an 
up-to-date status report on the 
veteran's application for benefits, a 
copy of the application, copies of 
all medical evidence used to support 
the application, and any decisions 
rendered with respect to that 
application.  

If benefits were awarded, include a 
copy of the original award letter, a 
list of the disabilities upon which 
the benefits are based, and medical 
evidence used to support the original 
award, as well as any evidence used 
to support the continuation of that 
award.  Also request that the veteran 
provide any such records he may have 
in his possession.  Failure to 
respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

5.  Request records reflecting the 
veteran's treatment at Kings 
Daughters Hospital from January 1980 
to September 1989.  This should 
include, but is not limited to, 
records reflecting treatment for a 
gunshot wound of the left foot in 
March 1985.  Such records must be 
requested directly from the hospital 
and should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's 
notes, and prescription records.  
Also request that the veteran provide 
any such records she may have in her 
possession.  

Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder.  If the requested 
records are unavailable, notify the 
appellant and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(e) (2004).

6.  When the actions requested in 
Paragraphs 1, 2, 3, 4, and 5 have 
been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate 
the issues of entitlement to service-
connection for the following issues:  
the residuals of a gunshot wound of 
the left foot; hypertension; and 
psychiatric disability.  Also 
readjudicate the issues of 
entitlement to increased ratings for 
the following disabilities:  Cervical 
spondylosis; psoriasis; right knee 
disability  Finally, readjudicate 
issue of entitlement to a total 
rating based on individual 
unemployability.

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

